


110 HR 59 IH: To convey certain submerged lands to the Government of

U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 59
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2007
			Mrs. Christensen
			 introduced the following bill; which was referred to the
			  Committee on Natural
			 Resources
		
		A BILL
		To convey certain submerged lands to the Government of
		  the Virgin Islands, and for other purposes.
	
	
		1.Conveyance of submerged lands
			 to the Government of the Virgin Islands
			(a)In
			 generalSubject to valid existing rights, all of the right,
			 title, and interest of the United States in and to submerged lands in the area
			 between the island of Saint Croix and the islands of Saint Thomas and Saint
			 John is conveyed to the Government of the Virgin Islands to be administered in
			 trust for the benefit of the people thereof.
			(b)DefinitionsFor
			 purposes of this section:
				(1)Area between the
			 island of Saint Croix and the islands of Saint Thomas and Saint
			 JohnThe term area between the island of Saint Croix and
			 the islands of Saint Thomas and Saint John means the area that
			 is—
					(A)outside of the
			 area conveyed to the Virgin Islands by section 1 of Public Law 93–435 (48
			 U.S.C. 1705);
					(B)north of Saint
			 Croix;
					(C)south of Saint
			 Thomas and Saint John;
					(D)east of the line
			 running from the westernmost point on the coastline of Saint Croix at mean high
			 tide to the westernmost point on the coastline of Saint Thomas at mean high
			 tide; and
					(E)west of the line
			 running from the easternmost point on the coastline of Saint Croix at mean high
			 tide to the easternmost point on the coastline of Saint John at mean high
			 tide.
					(2)Saint Croix,
			 Saint Thomas, Saint JohnThe terms Saint Croix,
			 Saint Thomas, and Saint John mean the islands of
			 Saint Croix, Saint Thomas, and Saint John, respectively, in the United States
			 Virgin Islands.
				2.Establishment of
			 territorial waters of the Virgin IslandsFor purposes of the laws of the United
			 States, and except as otherwise provided by international law or any
			 international agreement in force for the United States, the territorial waters
			 of the United States Virgin Islands shall consist of all waters in the belt of
			 the seas measured from the line of ordinary low water along that portion of the
			 coast which is in direct contact with the open sea and the line marking the
			 seaward limit of inland waters, and extending seaward a distance of 12
			 miles.
		
